ORIGINAL                                                                                  07/06/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 19-0616


                                           DA 19-0616
                                                                              FILED
 CHERYL HOLDEN RICE,
                                                                             JUL 0 6 2020
                Plaintiff and Appellant,                                  Bowen Greenwood
                                                                        Clerk of Suprerne
                                                                                          Court
                                                                           State of Möntane

       v.                                                           ORDER

 JOHN KEELEY and JOAN KEELEY,

             Defendants and Appellees.


       In compliance with this Court's May 1, 2020 Order, both parties have filed a Status
Report with this Court.
      Self-represented Appellant Cheryl Holden Rice (Cheryl) moves this Court to
continue the stay imposed on January 21, 2020, and informs the Court that the Ravalli
County District Court held a hearing about enforcement of the settlement agreement on
June 23, 2020. Through counsel, John Keeley and Joan Keeley (the Keeleys) provide that
Cheryl disputes the validity ofthe settlement agreement, which was the result of mandatory
appellate mediation, and that the Keeleys moved for relief in the District Court, pursuant
to this Court's previous Orders. The Keeleys further provide that the District Court issued
an Order Staying Ruling on their motion until the Ravalli County Board of Commissioners
hear Cheryl's appeal on the denial of her proposed driveway approach access permit,
scheduled for July 9, 2020. The Keeleys state that they will provide this Court with an
updated status report wherein they will either move for dismissal or request a lift of the
imposed stay.
      Upon review and good cause shown, therefore,
      IT IS ORDERED that this appeal remains STAYED until further Order by this
Court. The parties shall FILE a Status Report with this Court on or before August 31,
2020, depending upon the resolution of proceedings before the Ravalli County Board of
Commissioners and the Ravalli County District Court.
       The Clerk is directed to provide a copy of this Order to the Honorable Howard
Recht, Twenty-First Judicial District Court; to Paige Trautwein. Clerk of District Court,
Ravalli County. under Cause No. DV-18-132; to counsel of record; and to Cheryl Holden
Rice personal I   .


       DATED this        day of July, 2020.
                                               For the Court.